Case 2:19-cv-00184-SPC-MRM Document 1 Filed 03/25/19 Page 1 of 8 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

  NAVTECH US SURVEYORS USSA
  INC., a Florida Corporation, as successor to
  NAVTECH US CAPTAIN US
  SURVEYORS, INC.,
  a Florida Corporation; NAVTECH US
  CAPTAIN US SURVEYORS LLC, a
  Delaware Corporation, D/B/A “NAVTECH”,
                                                      CASE NO.: _________________________
         Plaintiff,

  vs.

  BOAT/U.S., INC. A/K/A “Boat America
  Corporation,” a foreign corporation,

         Defendant.
                                                  /

             DEFENDANT, BOAT/U.S., INC.’S NOTICE OF REMOVAL

        Defendant, Boat/U.S., Inc., pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 and

 Middle District Local Rule 4.02, hereby gives notice of the removal to this court of the

 case styled Navtech US Surveyors USSA Inc., et al. v. Boat/U.S., Inc., filed in the Circuit

 Court of the Twentieth Judicial Circuit, in and for Lee County, Florida, Case No. 18-CA-

 001869. As grounds for this removal, Boat/U.S. states as follows:

 I.     THE REMOVED CASE

        1.      On or about April 29, 2018, Plaintiffs Navtech US Surveyors USSA Inc.

 (“Navtech US Surveyors”), as successor to Navtech US Captain US Surveyors, Inc.

 (“Navtech US Captain”), and Navtech US Captain US Surveyors LLC (“Navtech LLC”)
Case 2:19-cv-00184-SPC-MRM Document 1 Filed 03/25/19 Page 2 of 8 PageID 2




 (collectively “Plaintiffs” or “Navtech”) commenced this action by filing a Complaint in
                                                                  1
 the Twentieth Judicial Circuit in and for Lee County, Florida.

         2.      The Complaint asserts claims against Boat/U.S. for tortious interference

 with a business relationship (Count I) and violation of the Florida Deceptive and Unfair

 Trade Practices Act (“FDUTPA”) (Count II). Compl. pp. 3-4.

         3.      In its Complaint, Navtech seeks to recover damages “in the amount of

 $1.1 million.” Compl. ¶25.

         4.      As further discussed below, there is complete diversity as to all properly

 joined parties, and the amount in controversy exceeds the sum of $75,000.00, exclusive

 of interest and costs.

         5.      The United States District Court for the Middle District of Florida, Fort

 Myers Division, is the United States district and division embracing the Twentieth

 Judicial Circuit in and for Lee County, Florida, where this action was filed and is

 pending. See 28 U.S.C. §§89(b) and 1446(a). Therefore, venue of this removed action is

 proper in this Court.

         6.      Boat/U.S. originally removed the instant action to this Court on June 12,

 2018, on the grounds of diversity jurisdiction, and the case was assigned Case No. 2:18-




 1
         It is unclear from the Complaint whether the three Plaintiffs named in the caption
 are all asserting claims, because only the first one, Navtech US Surveyors, is named in
 the body of the Complaint. For the purpose of this Notice of Removal, it is assumed that
 all three Plaintiffs are properly named and are asserting claims in this case. Therefore, the
 citizenships of all three named Plaintiffs are analyzed for the purpose of determining
 diversity jurisdiction.


                                              2
Case 2:19-cv-00184-SPC-MRM Document 1 Filed 03/25/19 Page 3 of 8 PageID 3




                                    2
 cv-416-FtM-38MRM. Doc. 1.              Although Boat/U.S. did not know at the time the

 citizenship of the members of Navtech LLC, it believed that removal was proper because

 it did not appear from the Complaint that Navtech LLC was a real party in interest given

 that it was not named in any of the claims actually asserted in the lawsuit. On July 31,

 2018, the Court entered an order remanding the case “based on Defendant’s admitted

 uncertainty and assumptions as to Navtech LLC’s stake in the litigation, as well as the

 citizenship of its members.” Doc. 22.

          7.     On March 18, 2019, Boat/U.S. took the deposition of Navtech’s corporate

 representative, Dr. Virginia Harper. At this deposition, Boat/U.S. learned for the first

 time the names and domiciles of the members of Navtech LLC. Per this testimony, it is

 now clear that there is complete diversity of citizenship between the parties, even if

 Navtech LLC is a party in interest, and removal of this case to federal court is

 appropriate.

          8.     This Notice of Removal is filed within thirty days after Boat/U.S.’s receipt

 of Dr. Harper’s deposition transcript and, therefore, it is timely filed in accordance with

 28 U.S.C. §1446(b)(3). See Morgan v. Huntington Ingalls, Inc., 879 F.3d 602 (5th Cir.

 2018).

 II.      THIS COURT HAS ORIGINAL JURISDICTION OVER THIS ACTION

          9.     This Court has original jurisdiction of this case under 28 U.S.C. §1332,

 based on diversity of citizenship and an amount in controversy exceeding $75,000.00,

 exclusive of interest and costs.

 2
          All docket citations in this Notice refer to Case No. 2:18-cv-416-FtM-38MRM.


                                               3
Case 2:19-cv-00184-SPC-MRM Document 1 Filed 03/25/19 Page 4 of 8 PageID 4




        A.      The Amount in Controversy Exceeds $75,000.00

        10.     In its Complaint, Navtech seeks the recovery of damages “in the amount

 of $1.1 million.” Compl. ¶25. As there is no evidence that this demand was made in bad

 faith, Navtech’s allegation of its claimed damages is sufficient to show that the amount in

 controversy exceeds $75,000.00. 28 U.S.C. §1446(c)(2); Federated Mutual Ins. Co. v.

 McKinnon Motors, LLC, 329 F. 3d 805, 807 (11th Cir. 2003) (“A plaintiff satisfies the

 amount in controversy requirement by claiming a sufficient sum in good faith.”), citing

 St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938).

        B.      There is Complete Diversity of Citizenship

        11.     Complete diversity of citizenship exists between Plaintiffs and Boat/U.S.,

 because Navtech US Surveyors and Navtech US Captain are both citizens of Florida;

 Navtech LLC is a citizen of both Florida and Washington, D.C.; and Boat/U.S. is a

 citizen of Virginia.

                a. Navtech US Surveyors USSA Inc.

        12.     The Complaint alleges that Navtech US Surveyors is “a Florida

 Corporation conducting and operating business in Lee County, Florida.” Compl. ¶2.

 Navtech US Surveyors was incorporated in Florida and at all times has had its principal

 place of business in Fort Myers, Florida. As a result, Navtech US Surveyors is a citizen

 of Florida for diversity purposes. 28 U.S.C. §1332(c)(1).

                b. Navtech US Captain US Surveyors, Inc.

        13.     Since 2005, Navtech US Captain has been a dissolved Florida corporation

 and, thus, its principal place of business is not determinative of its citizenship. See




                                             4
Case 2:19-cv-00184-SPC-MRM Document 1 Filed 03/25/19 Page 5 of 8 PageID 5




 Holston Investments, Inc. B.V.I. v. LanLogistics Corp., 677 F.3d 1068, 1071 (11th Cir.

 2012). That being said, Navtech US Captain was incorporated in Florida and during the

 time that it was active had its principal place of business in Fort Myers, Florida. As a

 result, Navtech US Captain is a citizen of Florida for diversity purposes. 28 U.S.C.

 §1332(c)(1).

                c. Navtech US Captain US Surveyors LLC

        14.     Navtech LLC is identified in the Complaint as a Delaware corporation, but

 it is actually a Delaware limited liability company.        At all times since its 2015

 origination, it has had two members: Dr. Virginia Harper and Jill Phaneuf Tuznik. As of

 the filing of the Complaint and at all times since, Dr. Harper has been a resident of Fort

 Myers, Florida, with an intention to remain there indefinitely. Further, as of the filing of

 the Complaint and at all times since, Ms. Tuznik has been a resident of Washington,

 D.C., with an intention to remain there indefinitely, although she maintains her Florida

 driver’s license and may have a desire to move back to Florida at some point. See

 excerpt from deposition of Dr. Harper, attached hereto as Exhibit 1. As a result, Navtech

 LLC is a citizen of both Florida and Washington, D.C., for diversity purposes. See

 Rolling Greens MHP, L.P. v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020, 1022 (11th

 Cir. 2004) (per curiam).

                d. Boat/U.S.

        15.     In the Complaint, Boat/U.S. is alleged to be a “foreign corporation.”

 Compl. ¶3. Boat/U.S. is incorporated in Virginia with its principal place of business in

 Alexandria, Virginia, and it is a wholly owned subsidiary of Boat America Corporation




                                              5
Case 2:19-cv-00184-SPC-MRM Document 1 Filed 03/25/19 Page 6 of 8 PageID 6




 which is also incorporated in Virginia with its principal place of business in Alexandria,

 Virginia. Therefore, Boat/U.S. is a citizen of Virginia for diversity purposes. 28 U.S.C.

 §1332(c)(1).

                e. Conclusion

        16.     As shown above, complete diversity of citizenship exists under 28 U.S.C.

 § 1441(b) because Plaintiffs and Boat/U.S. are citizens of different states.

 III.   ALL OTHER REQUIREMENTS FOR REMOVAL ARE SATISFIED

        17.     Boat/U.S. attaches all process, pleadings, orders, and other papers and

 exhibits filed in the state court action, as follows: (i) a copy of the Complaint as Exhibit

 2, (ii) the pending Motion to Dismiss as Exhibit 3, (iii) the state court docket sheet as

 Exhibit 4, and (iv) all other documents filed in the state court action as Exhibit 5. See 28

 U.S.C. §1446(a).

        18.     Accompanying this Notice of Removal is a Civil Cover Sheet (attached as

 Exhibit 6), as well as the required filing fee.

        19.     Boat/U.S. will file with the Clerk of the Court for the Twentieth Judicial

 Circuit, in and for Lee County, Florida, a Notice of Filing Notice of Removal pursuant to

 28 U.S.C. §1446(d), and will give written notice thereof to all adverse parties. A copy of

 the Notice is attached hereto as Exhibit 7.

        WHEREFORE, Defendant Boat/U.S., Inc., hereby respectfully requests that this

 court assume jurisdiction of the above-described action now pending in the Twentieth

 Judicial Circuit in and for Lee County, Florida, pursuant to 28 U.S.C. §§ 1332 and 1441.




                                               6
Case 2:19-cv-00184-SPC-MRM Document 1 Filed 03/25/19 Page 7 of 8 PageID 7




 Dated: March 25, 2019



                              /s/ Sally R. Culley
                              LORI J. CALDWELL
                              Florida Bar No.: 0268674
                              E-mail: lcaldwell@rumberger.com
                              SALLY ROGERS CULLEY
                              Florida Bar No.: 0095060
                              E-mail: sculley@rumberger.com
                              RUMBERGER, KIRK, & CALDWELL, P.A.
                              A Professional Association
                              Lincoln Plaza, Suite 1400
                              300 South Orange Avenue
                              Orlando, Florida 32801
                              Tel: 407.872.7300
                              Fax: 407.841.2133
                              Attorneys for Defendant, Boat/U.S., Inc.




                                    7
Case 2:19-cv-00184-SPC-MRM Document 1 Filed 03/25/19 Page 8 of 8 PageID 8




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 25, 2019, I served a true and correct copy of

 the foregoing via e-mail to:

                        ROBERT PHANEUF, ESQ.
                        The Ticktin Law Group
                        270 SW Natura Avenue
                        Deerfield Beach, FL 33441
                        E-Mail: rphaneuf@legalbrains.com;
                        serv533@legalbrains.com; and
                        cpompilus@legalbrains.com
                        Telephone: (954) 570-6757


                                     /s/ Sally R. Culley
                                     LORI J. CALDWELL
                                     Florida Bar No.: 0268674
                                     E-mail: lcaldwell@rumberger.com
                                     SALLY ROGERS CULLEY
                                     Florida Bar No.: 0095060
                                     E-mail: sculley@rumberger.com
                                     RUMBERGER, KIRK, & CALDWELL, P.A.
                                     A Professional Association
                                     Lincoln Plaza, Suite 1400
                                     300 South Orange Avenue
                                     Orlando, Florida 32801
                                     Tel: 407.872.7300
                                     Fax: 407.841.2133
                                     Attorneys for Defendant, Boat/U.S., Inc.




                                           8
 12151629.2
